Citation Nr: 9935766	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a complete carpectomy 
of the left wrist, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 20 percent (increased) rating 
for a complete carpectomy of the left wrist, minor 
(previously evaluated as status post left navicular 
fracture).  

In April 1999, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).

REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.

The Board notes that the issue of an extraschedular rating 
has been raised by the veteran and his representative at the 
April 1999 hearing.  Additionally, in a May 1998 VA Form 9, 
the veteran essentially contended that it was impossible for 
him to work in a satisfactory manner due to his service-
connected left wrist disability, without concessions and 
changes being made by the postal service, which to date they 
had been unwilling or unable to do.  He feared losing his job 
due to his service-connected left wrist disability.  His 
representative contends that the left wrist impairment 
experienced by the veteran is exceptional and unusual such 
that it presents a marked interference with employment.

The Board notes that 38 C.F.R. § 3.321(b)(1) provides that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Since the RO has not 
yet considered the assignment of an extraschedular rating, 
the Board finds that the case must be remanded for additional 
development.

The Board also notes that at the April 1999 hearing the 
veteran essentially contended that his left wrist disability 
was worse than what was noted on the last VA examination.  
The veteran and his representative also claimed that the VA 
examination in 1997 was inadequate, inasmuch as the examiner 
was a general practitioner and not a hand specialist, and 
requested that he undergo another VA examination.

In that regard, the Board initially notes that on VA 
examination in July 1997, the examiner noted the veteran's 
medical history, as reported by the veteran, however, it 
appears that the examiner did not review the claims folder in 
conjunction with the examination.  The fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Additionally, the Board notes that in 1997, the VA examiner 
noted that the veteran's left wrist range of motion was 
markedly limited, and dorsiflexion was limited to 5 degrees 
and plantar flexion was limited to 3 to 5 degrees.  A 
Functional Capacity Evaluation conducted in February 1997 
showed that range of motion of the left wrist was to 39 
degrees on extension, to 25 degrees on flexion, to 10 degrees 
on radial deviation, and to 11 degrees on ulnar deviation.  
The Board notes that the reported limitation of motion in 
July 1997 is significantly different than what was noted in 
February 1997, and this discrepancy has not been addressed.  
The Board therefore finds that the veteran should undergo 
another VA examination which addresses the current severity 
of his left wrist disability and which considers prior 
treatment records and examinations.

The Board also finds that the 1997 VA examination was not 
conducted completely in accordance with the requirements of 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Although it was 
noted that the veteran had limitation of range of motion, the 
examiner did not indicate whether range of motion was further 
limited by pain, and if so, whether such determination could 
be portrayed in terms of the degree of additional range of 
motion loss due to pain.  Moreover, the examiner did not 
indicate whether findings of weakened movement, excess 
fatigability, or incoordination, could feasibly be expressed 
in terms of the degree of additional range of motion loss, 
pursuant to DeLuca.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left wrist disability since July 
1997.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA special orthopedic 
examination, in order to ascertain the 
nature and severity of his service-
connected left wrist disability.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include complete range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  The examiner 
should also note whether there are any 
further limitations due to pain and, if 
so, quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's left wrist exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
wrist is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response.  
In reviewing the veteran's claim, the 
RO's attention is directed to the issue 
of whether referral for consideration of 
an extraschedular rating for the 
veteran's left wrist disability is 
appropriate under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under 38 C.F.R. § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


